Citation Nr: 1640841	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-49 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 3, 2014.  

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after June 3, 2014.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from December 7, 2004.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Following the July 2013 hearing, the Board issued a March 2014 decision, denying service connection for hearing loss and tinnitus.  That March 2014 decision also remanded the issue of entitlement to a higher initial evaluation for service-connected PTSD for further development.  

While on remand, the Agency of Original Jurisdiction (AOJ) issued a rating decision and supplemental statement of the case (SSOC) in September 2014 and increased the initial evaluation for PTSD from 30 percent to 50 percent effective June 3, 2014.  As such, the Veteran's PTSD is currently assigned a 30 percent evaluation as of December 27, 2004, and a 50 percent evaluation from June 3, 2014.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluation remain on appeal and has been recharacterized as reflected on the title page.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to June 3, 2014, the criteria for an initial 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied as to the issue of entitlement to a higher initial evaluation for his PTSD.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  As will be discussed below, the AOJ also obtained the most recent treatment records from the Houston VA Medical Center (VAMC) while on remand.  

The Board notes that the Veteran had also reported treatment through the Vet Center to his mental healthcare providers at the Houston VAMC, as well as his receipt of Social Security benefits at his July 2013 hearing.  However, at the July 2013 hearing, the Veteran also specified that his Social Security Administration benefits are based on retirement rather than disability.  Further, the AOJ sent the Veteran a letter in April 2014 specifically requesting his authorization to release the Vet Center treatment records following the Board's March 2014 remand, and the Veteran did not respond.  As will be discussed below, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in October 2005, June 2010, and June 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history and the Houston VAMC treatment records.  The examiners also performed a mental status examination and fully addressed the schedular criteria relevant to rating the disability in this case.  Moreover, the RO relied upon the June 2010 VA examination in awarding service connection, and AOJ relied upon the June 2014 VA examination in increasing the evaluation from 30 percent to 50 percent.  While the Veteran submitted a December 2007 Congressional inquiry regarding his VA mental healthcare, he has not raised any argument with regard to the adequacy of these examinations.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in June 2014.  38 C.F.R. § 3.327(a).  In fact, the Veteran's only statement since the June 2014 VA examination, an October 2014 VA Form 21-0958 for the issue currently on appeal, focuses on his symptoms and medication dating back to his date of claim in December 2004.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Further, the appellant presented testimony at a hearing before the Board in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing.  The undersigned Veterans Law Judge also sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment, and as discussed above, the Veteran testified that his Social Security Administration benefits are based on his retirement rather than any disability.  The hearing also provided the Veteran the opportunity to discuss his PTSD symptoms, and the undersigned Veterans Law Judge noted the elements necessary to substantiate a claim for increased evaluation.  The appellant, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's March 2014 remand directives.  As discussed above, the AMC contacted the Veteran specifically regarding his authorization to release the Vet Center treatment records in April 2014, obtained the outstanding Houston VAMC treatment records, afforded him with the June 2014 VA examination, and readjudicated the claim.  The Veteran has not provided a VA Form 21-4142 for the Vet Center in response to the AOJ's April 2014 request.  A claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians and authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, the Board finds that the AOJ has complied with the March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 30 percent disability evaluation prior to June 3, 2014 and a 50 percent disability evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The diagnostic criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125 (2015).  However, prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  The DSM-IV includes a Global Assessment of Functioning (GAF) scale that takes into consideration psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence for consideration in this case includes the October 2005, June 2010, and June 2014 VA examination reports; the Houston VAMC treatment records; and the Veteran's lay statements.  

During the October 2005 VA examination, the Veteran reported experiencing intrusive recollections and recurrent dreams regarding his service in Vietnam.  The examiner did not diagnose him as having PTSD, but he did assess him as having a GAF score of 55.  The examiner also indicated that the Veteran had an appropriate affect, good mood, orientation in all spheres, and a logical thought process with intact judgment.  The examiner found no hallucinations, inappropriate behavior, panic attacks, suicidal ideation, or homicidal ideation.  It was also noted that the Veteran was able to maintain minimum personal hygiene.  In addition, the Veteran discussed other problems in the distant past, including alcoholism in remission since approximately 1986, legal problems as a result of his alcoholism in the mid-1980s, and divorces in 1979 and 1985.  However, the Veteran also discussed his social life with friends through church and denied any problems sleeping.  

Notably, the Houston VAMC treatment records have reflected a diagnosis for PTSD since at least May 2006.  Throughout 2006, the Veteran's GAF scores remained at 67.  The VA treatment records also reflect a depressed and anxious mood, prescription treatment, nightmares, flashbacks, and isolation.  However, the Veteran has also consistently denied suicidal ideation and delusions.  In November 2007, he admitted to intermittent suicidal thoughts, but specified that he would never act on these thoughts due to his religious convictions.  In March 2008, a physician's assistant described him as being well groomed, and in September 2008, a different physician's assistant noted that the Veteran had not refilled his Fluoxetine prescription since October 2007.  In November 2008, a physician's assistant recorded episodes akin to mild panic attacks and started a Venlafaxine prescription.  

In June 2009, the Veteran acknowledged having suicidal thoughts, but denied any planning or homicidal ideation.  He exhibited normal speech, was oriented in all spheres, and demonstrated a cooperative mood and logical thought process, with normal insight and judgement.  The mental healthcare provider indicated that his memory and concentration was intact and noted the lack of hallucinations, delusions, suicidal ideation, and homicidal ideation.  In September 2009, the Veteran described a lukewarm relationship with his adult daughters and his routine church attendance, but stressed his preference for isolation.  By October 2009, he had become compliant with his medications, but still experienced intermittent episodes of flashbacks and preferred isolation.  In November 2009, the Veteran denied having suicidal ideation, homicidal ideation, hallucinations, and delusions.  The physician's assistant again noted a pleasant affect, appropriate mood, logical thought process, normal insight and judgment, intact memory and concentration, and orientation in all spheres.  

In February 2010, the Veteran reported treatment through the Vet center to his physician's assistant at the Houston VAMC.  He denied having suicidal ideation, homicidal ideation, hallucinations, and delusions.  The physician's assistant again noted a pleasant affect, appropriate mood, logical thought process, normal judgement, intact memory, intact concentration, and orientation in all spheres.  These mental health status assessments for PTSD, depression, and anxiety were consistent through May 2014 with regard to the Veteran's speech, affect, mood, thought processes, insight, judgement, memory, concentration, and orientation.  They also noted a lack of suicidal ideation, homicidal ideation, hallucinations, and delusions.  

The June 2010 VA examiner noted that the Veteran had intrusive memories, occasional nightmares, hypervigilance, irritability, brooding, anger, an anxious mood, constricted affect, and a rambling thought process with much circumstantiality.  However, the examiner also noted the Veteran's good grooming, denial of hallucinations, and lack of suicidal or homicidal ideation.  He concluded by describing the Veteran as alert, oriented, and free of confusion with intact attention, concentration, and memory.  The examiner also indicated that his insight and judgement appeared marginal.  This examiner diagnosed him with PTSD and provided a medical nexus opinion that ultimately resulted in the RO's September 2010 grant of service connection.  The Veteran also discussed his retirement, few friends, consistent work history in the clothing business, and two marriages ending in divorce.  The examiner characterized him as having significant social impairment without significant vocational impairment.  

While the February 2010 through May 2014 mental status examinations in the Veteran's Houston VAMC treatment records were consistent, the Veteran's discussions with his physician's assistant have concentrated on his biggest mental health concerns.  For example, in August 2010, the Veteran expressed regret over his relationship with his daughter, as he had been asked not to attend her wedding.  However, in October 2010, he recounted positive communication with his estranged daughter, which was uplifting for him, and he expressed optimism about their future interactions.  In June 2011, he discussed his dating life with his physician's assistant.  More recently, in March 2013 and September 2013, the Veteran concentrated on his symptoms of depression.   

At the June 2014 VA examination, the Veteran again described self-isolation in discussing his job.  Despite retiring due to pain in his feet, the Veteran returned to work doing internet sales for a car dealership.  He explained that he perform well as that job because it does not require being around or negotiating with people.  The Veteran highlighted a Vietnamese co-worker whom he keeps at a distance.  However, he expressed other problems with his co-workers due to his sobriety and their alcoholic tendencies.  The Veteran also returned to the subject of his children, reiterating that his estrangement from them was due to his absenteeism as a parent while they were growing up.  However, the Veteran also discussed the hobby of working on old cars, going on volunteer trips to South America, and staying involved in his church.  

The June 2014 VA examiner listed PTSD symptoms of chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting.  He noted the Veteran to be very well groomed and cooperative.  The examiner also noted him to have logical thoughts, coherent speech, and dysphoric mood.  The Veteran denied having suicidal ideation and was oriented in all spheres.  The examiner also assessed the Veteran's knowledge and judgment as being good.  

In his written statements, the Veteran has repeatedly referred to shooting himself in the right leg and his divorces.  His July 2013 testimony similarly discussed shooting himself in the leg, self-isolation, and avoiding relationships.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating for PTSD prior to June 3, 2014.  The disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 50 percent rating throughout the period on appeal.  

The Veteran has a history of symptoms that include sleep impairment, panic attacks, disturbances of motivation and mood, social isolation, a constricted affect, a rambling thought process with much circumstantiality, and difficulty establishing and maintaining effective work and social relationships.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 50 percent rating for the entire appeal period.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 50 percent for his PTSD at any point during the appeal period.  As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The aforementioned evidence does not show that the Veteran has obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.

The Board notes that the Veteran has reported having suicidal thoughts; however, the evidence suggests that these thoughts have not been a problem for many years.  In a January 2011 statement, the Veteran clarified that he shot himself 25 years prior, and at the July 2013 hearing, he explained that this was a suicide attempt.  However, that act occurred many years prior to the appeal period. See Francisco, 7 Vet. App. at 58.  Moreover, in the Houston VAMC treatment records, the Veteran has consistently maintained that he would never act on these thoughts due to his religious convictions.  There is also no indication in the evidence of record that the Veteran has had any plan, intent, or attempt for nearly 30 years.  Indeed, the vast majority of the Houston VAMC treatment records reflect that the Veteran has denied having suicidal thoughts.  

Additionally, the Veteran's anxiety and depression have not been near continuous such that it affected his ability to function independently, appropriately, and effectively.  The Houston VAMC treatment records have indicated that he has episodes of intermittent depression; however, evidence also shows that he has good hygiene, as well as appropriate communication and behaviors.  He has also maintained employment.  Thus, while the Veteran may have been experiencing anxiety and/or depression, the Board finds that the evidence of record shows that the severity of such symptoms are more appropriately described as a "disturbance of motivation and mood" under the criteria for a 50 percent evaluation.  The severity of the Veteran's depression has not risen to the level of compromising his ability to independently and appropriately function as the 70 percent rating criteria contemplate.  

The Board also acknowledges the Veteran's description of his family relationships, including two divorces in the distant past and his current relationship with his daughters.  However, the divorces occurred in 1979 and 1985, which were many years prior to the appeal period.   With regard to his relationship with his daughters, the Veteran indicated in the Houston VAMC treatment records that these relationships have improved over the course of the appellate period.  Specifically, the Veteran related his optimism about the future of these relationships in October 2010.  

Moreover, the Veteran has reported staying involved with his church and participating in volunteer trips in South America.

While the Veteran has described problems with his co-workers at the June 2014 VA examination, he also has clearly been able to maintain his employment.  The Veteran had retired completely from the clothing business and re-entered the work force in automotive internet sales.  The January 2012 Houston VAMC treatment records describe this as part-time work, but by the time of the June 2014 VA examination, the Veteran specified that he had returned to work on a full-time basis.  Moreover, the June 2010 VA examiner found significant social impairment without significant occupational impairment.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.  The evidence also does not show that the Veteran had occupational and social impairment with deficiencies in most areas.

Finally, the Board acknowledges the GAF scores of record.  The October 2005 VA examiner assigned a GAF score of 55.  The Houston VAMC treatment records also reflect a GAF score of 67 in September 2006 and November 2006, and a GAF score of 51 in January 2012.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the DSM-IV).  The GAF score assigned are but one factor for consideration in a rating.  In this case, those scores are consistent with the moderate symptoms described in the Houston VAMC treatment records and VA examination reports.  

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidenced by the GAF score, the Board finds that that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's symptoms, including his disturbances of motivation and mood, social isolation, and difficulty establishing and maintaining effective relationships.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that the Veteran has not claimed that his PTSD renders him unemployable.  The record also does not show that his disability prevents him from obtaining or maintaining employment.  On the contrary, the evidence of record shows that the Veteran has left retirement to re-enter the workforce and increased his employment from part-time to full-time during the appellate period.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 50 percent rating, but no higher, is granted for PTSD prior to June 3, 2014.

An initial evaluation in excess of 50 percent for PTSD for the period beginning on June 3, 2014, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


